DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 and 01/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
”214-2” and “214-n” (see figure 2a and 2b); 
“371” (see figure 3);
“440-2” and “440-3” (see figure 4). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“430” (see page 25 line 10): “440” (see page 25 line 18)
“500” (see page 28 lines 29, 30 and 31, page 29 lines 1, 3 and 15); “800” (see page 30 line 18. It seems that in page 30 line 18 the recitation “800” should be “500”)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain 
The recitation in page 30 line 18 “800” seems to be improper (see above) because it seems to be improperly constructed; it is suggested to be changed to “500”
Appropriate correction is required.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-16 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, determining an explainability mask for a classification of an input image by a trained neural network by determining a latent representation of the input image at an internal layer of the trained neural network and by determining the classification of the input image from the latent representation using a classification score by initializing a mask for indicating modifications to the latent representation, updating the mask by iteratively adjusting values of the mask to optimize an objective function, the objective function including a modification component indicating a degree of the modifications indicated by the mask and a classification score component determined by applying the modifications indicated by the mask to the latent representation to obtain a perturbed latent representation, and determining the classification score of the perturbed latent representation according to the trained neural network, scaling the mask to a spatial resolution of the input image to obtain the explainability mask, as the applicant has claimed.

    PNG
    media_image1.png
    173
    522
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ning Xie, “Relating Input Concepts to Convolutional Neural Network Decisions” Nov 2017 arxiv.org/abs/1711.08006
Alzantot, “NeuroMask: Explaining Predictions of Deep Neural Networks through Mask Learning”, August 2019 arxiv.org/abs/1908.04389.
Luss (US 20210056355 A1) discloses contrastive explanations for images with monotonic attribute functions.
Xu (US 20200394459 A1) discloses cell image synthesis using one or more neural networks
Valpola (US 20190220691 A1) discloses segmentation of data.
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JUAN A TORRES/Primary Examiner, Art Unit 2636